Citation Nr: 0938739	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-31 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a transient cerebral 
ischemic attack (claimed as seizures), to include as 
secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran most recently served on active duty from January 
1986 to August 1998, with over seven years of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
seizures, to include as secondary to service-connected 
hypertension.

The Board notes that, while the Veteran has asserted 
entitlement to service connection for seizures, to include as 
secondary to service-connected hypertension, he has not been 
found to have had a seizure.  As discussed below, on VA 
examination in November 2005, the examiner opined that the 
Veteran had a transient cerebral ischemic attack rather than 
seizures.  Thus, in light of the Veteran's statements and the 
medical evidence of record, the Board finds that the pending 
claim includes a claim of entitlement to service connection 
for a transient cerebral ischemic attack, to include as 
secondary to service-connected hypertension.  See Brokowski 
v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As such, the Board has characterized the 
issue as shown on the first page of this decision.

The Veteran was scheduled to appear before at a hearing 
before a Veterans Law Judge sitting at the RO on August 28, 
2007.  However, the Veteran did not report to the hearing, 
and has not provided an explanation for his absence.  As 
such, the Veteran's request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.703 (2009). 


FINDING OF FACT

The Veteran's transient cerebral ischemic attack was caused 
by or a result of his service-connected hypertension.


CONCLUSION OF LAW

A transient cerebral ischemic attack was proximately due to 
or the result of service-connected hypertension.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2006), (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  The Veteran's transient cerebral 
ischemic attack, however, is not a disability for which 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran as it does not require the 
establishment of a baseline level of disability before an 
award of service connection may granted.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  

The Veteran's service treatment records do not demonstrate 
complaint, treatment, or diagnoses of a transient cerebral 
ischemic attack.  The Veteran, however, does not contend that 
his attack was incurred during service, but rather contends 
that such was caused or aggravated by his service-connected 
hypertension.

On VA examination in November 2005, the Veteran reported that 
on July 30, 2005, he got out of bed and his left arm and 
bilateral hands "felt funny."  The Veteran reported that 
his legs gave out and he fell to the floor.  He further 
indicated that he developed shaking and trembling, without 
incontinence.  The Veteran stated that his hospital report 
indicates that he briefly lost consciousness on the way to 
the hospital, where he remained for four days without further 
incident.  The Veteran reported other symptoms, to include an 
instance of difficulty turning the steering wheel due to 
numbness and weakness in both hands, and an instance of 
difficulty pressing the accelerator with his right foot, both 
occurring six months prior to his hospitalization.  

Physical examination was unremarkable on VA examination in 
November 2005, and the examiner found no evidence of a 
seizure.  The examiner opined that he could not resolve the 
question of whether a seizure took place without resorting to 
mere speculation.  The examiner reported that, given the 
Veteran's history, the occurrence of a seizure was unlikely.  
The examiner noted that the hospital report dated on July 30, 
2005, indicates that the Veteran was treated for alcohol 
withdrawal syncope.  The examiner also noted that report of a 
September 2004 VA examination indicates that the Veteran 
reported a history of a single episode of left-sided 
transient weakness.  The examiner observed that the Veteran's 
2004 report of an episode of transient left weakness, and 
reported weakness and numbness six months prior to his 
hospitalization, are symptoms more suggestive of transient 
cerebral ischemic attack.  The examiner opined that such 
attack was most likely caused by, or was result of, the 
Veteran's hypertension.   

Therefore, the Board finds that there is medical evidence of 
record to support the conclusion that the Veteran experienced 
a transient cerebral ischemic attack, as reported on VA 
examination in September 2004, and that such was related, or 
secondary to, his service-connected hypertension.  Therefore, 
the Board finds that entitlement to service connection for a 
transient cerebral ischemic attack as secondary to service-
connected hypertension is warranted.  


ORDER

Service connection for a transient cerebral ischemic attack 
is granted, subject to the laws and regulations governing 
monetary awards.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


